Judgment modified on the law and facts in accordance with the memorandum and as modified affirmed, without costs of this appeal to either party. Certain finding of fact modified and new finding of fact made. Memorandum : At the time of the enactment of the zoning ordinance in 1926 there was a building on the easterly lot fronting on Connecticut Street, having a frontage of forty feet on Connecticut Street and fifty feet in length. The first floor of that building was used as an ice cream parlor where ice cream, candy and baked goods were sold. That building has since been demolished and the present use of the land cannot be held to be the same nonconforming use as that which was made of the premises at the time of the passing of the ordinance. *875The defendants should therefore be enjoined from continuing the present use of the easterly lot on Connecticut Street, being forty feet frontage on Connecticut Street and approximately fifty feet in depth. (See City of Buffalo v. Roadway Transit Go., 303 N. Y. 453.) All concur. (Cross appeals from judgment restraining defendant from using portion of his premises for industrial purposes in alleged violation of a city zoning ordinance, but dismissing plaintiff’s complaint on the merits in all other respects.) Present — Taylor, P. J., McCurn, Vaughan, Piper and Wheeler, JJ.